Notice of Pre-AIA  or AIA  Status
Claim(s) 1 have been presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 1-48, 1-28 of U.S. Patent No. 10,365,667, 10,364,809, 9,052,252 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) of Patent number 10,365,667, 10,364,809, 9,052,252 contain every element of claim(s) 1 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claims is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipate by a patent claim to a species within that genus). 
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/523,930 in view of US Pub. No. 2011/03135761 to Nicewonger. 

Nicewonger teaches another control system comprising a sensor circuit [409, 703 sensors] configured to emit a signal corresponding to an observed operational parameter; a control configured to receive the signal to determine the state of the observed operational parameter [see par. 0040]; and an electro-mechanical actuator [201 or 704] selectively activatable based at least in part on the state of the observed operational parameter [par. 0040].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have incorporated the electro-mechanical actuator selectively activatable based at least in part on the state of the observed operational parameter of Nicewonger in to the control system of the copending application.  The motivation for doing so would has been to appropriately control the system based on the observed operational parameter.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicewonger in view of Tian et al. US Pub. No. 2014/0147289 (“Tian”).
Regarding claim 1, Nicewonger teaches a control system, comprising:
a sensor circuit [409 or 703 or 407] configured to emit a signal for an observed operational parameter;
a controller [701] configured to receive the signal and to infer from the signal a state of the observed operational parameter; and
an electro-mechanical actuator [201 or 704] selectively activatable based at least in part on the observed operational parameter.
[0040] In FIG. 7A, an electronic controller (701) is attached to each chassis (101) to receive signals from fluid flow rate sensors (409), fluid temperature sensors (703), and moisture sensors (407) disposed within the chassis, as further illustrated in the block diagram of FIG. 7B. The combination of sensors allows the controller to differentiate between a small liquid spill presenting no immediate threat to the servers, and a dangerous leak requiring immediate shut off of the coolant. The electronic controller is also interconnected to an electrically actuated fluid shut-off valve (201) disposed in fluid communication with the coolant supply port, thus allowing coolant flow to be shut off in response to a severe leak. The coolant return would correspondingly be automatically shut off by a check valve within the coolant return port. The controller also includes an electronically switched AC power outlet (704) to cut power to the server module, or alternately communicates via a communications link (708) with an external power distribution unit (702) to cut power in response to a dangerous leak. The electronic controller comprises a processing unit with at least one communications link (705) 

Nicewonger does not teach a sensor circuit configured to emit a simulated signal corresponding to a selected physical parameter as a proxy for an observed operational parameter different from the selected physical parameter and a controller configured to infer from the simulated signal a state of the observed operational parameter.  However, such sensor configured to emit a simulated signal is old and well known in the art of sensor.  For example, 
Tian teaches another control system [see fig. 1 and 4], comprising:
a sensor [10 of fig. 1 or U1 of fig. 4] configured to emit a simulated signal corresponding to a selected physical parameter [PWM]2 as a proxy for an observed operational parameter [Temperature] different from the selected physical parameter;
[0011] The temperature determination module 10 is to measure ambient temperature in the vicinity of the iBMC 1.  The temperature determination module 10 outputs corresponding pulse-width modulation (PWM) signals to the speed adjustment module 15 for controlling the fan 2.

[0015] A pulse pin PWM of the temperature sensor U1 is connected to the node between the resistors R1 and R2 through a resistor R9. A first control pin FAN1 of the temperature sensor U1 is connected to the speed pin TACH1 of the fan 2 through a resistor R10. A second control pin FAN2 of the temperature sensor U2 is connected to the speed pin TACH2 of the fan 2 through a resistor R11. The temperature sensor U1 measures a voltage difference of the thermistors TH1-TH4 to obtain any temperature changes, and outputs corresponding PWM signals. 

a controller [Module 15] configured to receive the simulated signal and to infer from the simulated signal a state of the observed operational parameter [par. 0018 - The temperature measurement module 10 measures the temperature of the iBMC 1, and outputs corresponding PWM signals, according to the temperature, to the speed adjustment module 15. The speed adjustment module 15 controls the fan 2 according to the PWM signals].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sensors of Nicewonger with the sensor circuit configured to emit a simulated signal corresponding to a selected physical parameter as a proxy for an observed operational parameter different from the selected physical parameter of Tian.  Such PWM signal of Tian would help minimized noise effect, reduced manufacture cost since the PWM signal typically remains digital all the way from the sensor to the control system, and thus, no extra digital-to-analog conversion is necessary.    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2002/01538853 to Blossfeld teaches a two-wire sensor includes a measuring sensor that measures a physical parameter such as for example temperature, pressure, or field strength of a magnetic field, and electronic components for processing the signals delivered by the measuring sensor.  Specifically, Blossfeld teaches the sensor circuit [fig. 1] configured to emit a simulated signal [par. 0005 - A two-wire sensor provides a pulse-width modulated output signal (PWM) whose pulse width is preferably modulated as a function of the physical parameter to be measured] corresponding to a selected physical parameter as a proxy for an observed operational parameter [E.g….temperature, pressure.] different from the selected physical parameter.
whether a flow sensor 12 transmits a pulse signal or not, is judged by a leakage detecting means.  In the case of transmitting, it is judged to be leakage.  Further, the flow in a water feed pipe 7 is measured based on the pulse of the flow sensor 12, and further this is integrated.  When the flow and the integrating flow are exceeds the respective reference values, it is judged to be leakage, so as to close the shut-off valve 11.
US Pub. No. 2013/0184927 to Daniel et al. teach a machine including a simulated tachometer and a vibration monitoring module.  The simulated tachometer may include a voltage monitor, or a voltage monitor and a voltage-to-pulse converter, which are used to determine a speed of a component of the mining machine to generate sensed speed, which is outputted to the vibration module.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 07/29/2019.
        2 Type of digital signal that commonly used to indicate hall effect in electrical devices, fan speed, compressor speed.
        3 IDS filed on 07/29/2019.